Per Curiam.

In their brief, counsel for appellant frankly admit (and their admission is entirely justified by the record) that substantially their whole contention in this case is that the findings and judgment of the trial court are so against the weight of the evidence as to indicate passion, misapprehension, or some other improper consideration, on the part of the trial court, and that for this reason the judgment in this case should be reversed.
The case was tried to the court without a jury. We have carefully examined the entire record, and given the briefs filed by appellant due consideration. From our examination of the record, we are not able to agree with appellant’s contention that the findings and judgment of the trial court are against the weight of the evidence. There are no principles of law involved requiring a written opinion at our hands. An elaborate discussion of the evidence would, therefore, necessarily take the form of an argument based solely upon facts, and such argument would be of no advantage to the profession, or to the parties to this action.
The judgment of the trial court is affirmed.

Judgment Affirmed.